Citation Nr: 0301248	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
for bilateral conjunctivitis.

2.  Entitlement to an increased evaluation for left eye 
corneal opacity with light perception only, currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for a right eye 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In August 2000 the Board remanded 
the case for further development.  The requested 
development has been completed and the case has been 
returned to the Board for further appellate action.  

In January 2000, the veteran submitted a timely notice of 
disagreement with the December 1999 rating decision's 
denial of an increased evaluation for left eye corneal 
opacity with light perception only and service connection 
for a right eye condition secondary to his service-
connected left eye condition.  These issues will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's bilateral conjunctivitis is not 
manifested by active symptoms or identifiable residuals.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.84, Diagnostic Code 6018 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claim, he was informed of 
the evidence necessary to substantiate his claim.  The 
Statement of the Case, issued in December 1996, provided 
notice to the veteran of the evidence of record regarding 
his claim and why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  VA has also provided the 
veteran with current ophthalmology examinations.  The 
veteran has also been afforded July 1997 and November 1998 
personal hearings at the RO, as well as a July 2000 Travel 
Board hearing before the undersigned Member.  In August 
2000, the appeal was remanded to the RO for further 
development.  An October 2002 Supplemental Statement of 
the Case provided the veteran with copies of regulations 
promulgated in compliance with VCAA, advising him of VA's 
duties to notify and assist him in his claim.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

Service connection for bilateral conjunctivitis with 
chalazion was granted in a March 1947 rating decision.  
The initial evaluation was 10 percent disabling.  A March 
1952 rating decision reduced the veteran's rating for 
bilateral conjunctivitis to a noncompensable rating.  In 
August 1995, the veteran submitted his current claim for 
an increased evaluation for his service-connected 
bilateral conjunctivitis.  The veteran is currently 
service-connected for left eye corneal opacity with light 
perception only, rated 30 percent disabling with special 
monthly compensation for loss of vision in that eye.

VA and private treatment records, dating from July 1994 to 
January 2001, show no complaints, findings, treatment or 
diagnosis for conjunctivitis.  Several treatment records 
do indicate examination of the conjunctivae revealed 
melanosis in both eyes, and a September 2000 VA treatment 
record indicates an inferior right eye subconjunctival 
heme.  Further, memorandums from his treating VA 
physicians and private physicians indicate the veteran is 
legally blind due to retinal vein occlusion in the right 
eye and chorioretinitis with corneal scar in the left eye.  
The veteran is not service connected for his right eye 
central retinal vein occlusion which was first manifest in 
1999.  

An April 1998 VA ophthalmology examination report did not 
evaluate the veteran's conjunctivae and the diagnosis was 
left eye chorioretinal scar with healthy right eye.  A 
December 1998 VA ophthalmology examination report 
specifically stated that there was no active 
conjunctivitis and a June 2002 VA ophthalmology 
examination of the conjunctivae was normal.  The September 
2002 VA ophthalmologic examination report notes that there 
was no evidence of conjunctivitis in the medical record or 
on examination.  Based on a review of the veteran's 
medical records and the examination, the examiner opined 
that the primary cause of the veteran's decreased left eye 
vision was his old chlorioretinal scar and to a lesser 
degree the left eye corneal scar.  The cause of the 
decreased visual acuity in his right eye was due to his 
nonservice-connected central retinal vein occlusion which 
occurred in 1999.  

During his July 1997 personal hearing, the veteran 
testified that physicians had told him that he had 
conjunctivitis.  He believed he was entitled to an 
increased evaluation because his eyesight had worsened in 
both eyes.  The veteran again testified at a personal 
hearing in November 1998, indicating that his 
conjunctivitis was intermittently active and was not 
present at the time of his examinations.  He stated his 
eyes would become red and then subsequently clear.  He 
testified that he had been given eye drops for the 
condition in 1997.  He could not estimate the frequency of 
his eye infections.  During his July 2000 Travel Board 
hearing before the undersigned Member, the veteran 
testified that his conjunctivitis caused his eyes to burn 
and become red with a dimming of his vision.  He did not 
seek treatment for this continuous condition because his 
VA physicians had told him that there was no treatment for 
the condition.  He further described the condition as 
painful with discharge of clear watery fluid, and with a 
feeling of having debris in his eyes.  He denied any 
crusting.  He believed the pain associated with his 
conjunctivitis interfered with his vision.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

Under 38 C.F.R. § 4.84, Diagnostic Code 6018, chronic 
conjunctivitis, warrants a 10 percent rating if it is 
active with objective symptoms.  If it is healed, it is 
rated on the basis of residuals and assigned a 
noncompensable evaluation if there are no residuals.

After carefully reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is 
against a compensable evaluation.  There is no competent 
objective evidence of active conjunctivitis or current 
medical evidence of residuals of conjunctivitis.  
Moreover, the December 1998, June 2002 and September 2002 
VA examiners specifically found no evidence of 
conjunctivitis at those times.  Finally, the September 
2002 examiner further noted that the veteran's medical 
records showed no evidence of conjunctivitis.  Thus, there 
is no current active or residuals of conjunctivitis, which 
would warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.84a Diagnostic Code 6018.  

While the overwhelming evidence of record shows that the 
veteran is legally blind in both his eyes, compensation is 
provided only for service-connected disorders.  The 
evidence indicates that the veteran is currently receiving 
the maximum schedular rating for his service-connected 
left eye disorder and that he is not currently service-
connected for his right eye central retinal vein 
occlusion.  Moreover, the sole issue for appellate 
consideration is entitlement to a compensable evaluation 
for bilateral conjunctivitis.  Although the veteran 
asserts he currently has significant impairment of his 
visual acuity as a result of bilateral conjunctivitis, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for a compensable evaluation for 
bilateral conjunctivitis must be denied.


ORDER

A compensable rating for bilateral conjunctivitis is 
denied.



REMAND

The Board notes that the RO received the veteran's written 
notice of disagreement with the RO's denial of an 
increased evaluation for his left eye disorder and service 
connection for a right eye disorder on a secondary basis 
in January 2000.  The veteran is entitled to a statement 
of the case on these issues.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, while the Board does 
not have jurisdiction to decide the issues on the merits, 
the issues of entitlement to an increased evaluation for 
left eye corneal opacity with light perception only and 
for service connection for a right eye disorder are 
remanded to the RO for additional action.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should furnish the veteran with 
a statement of the case concerning the 
issues of entitlement to an increased 
evaluation for left eye corneal opacity 
with light perception only, and 
entitlement to service connection for a 
right eye disorder secondary to the 
service-connected left eye disorder.  
He should also be advised of the 
necessity to perfect his appeal by 
timely filing a substantive appeal.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  
Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to any 
ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



